                 Case 2:20-cr-00203-TLN Document 23 Filed 07/27/21 Page 1 of 3


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 SHELLEY D. WEGER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:20-CR-00203 TLN
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   KRISTEN CANAPARY,                                   DATE: July 29, 2021
                                                         TIME: 9:30 a.m.
15                                                       COURT: Hon. Troy L. Nunley
                                  Defendant.
16

17                                               STIPULATION
18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.      By previous order, this matter was set for status on July 29, 2021.

21          2.      By this stipulation, defendant now moves to continue the status conference until

22 September 16, 2021, at 9:30 a.m., and to exclude time between July 29, 2021, and September 16, 2021,

23 under Local Code T4.

24          The parties agree and stipulate, and request that the Court find the following:

25                  a)     Counsel for defendant requires additional time to meet and confer with his client

26          in person to discuss the evidence, loss amount, possible defenses, and potential resolutions.

27          Since the last request for a continuance, the government produced records supporting losses it

28          incurred as a result of housing FEMA provided the defendant, first in a trailer and later in a


      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:20-cr-00203-TLN Document 23 Filed 07/27/21 Page 2 of 3


 1        manufactured home. These records are subject to a protective order that requires defense

 2        counsel to review the records with his client in person. This additional time is further necessary

 3        because defense counsel currently has a jury trial in the matter of United States v. Eligio Munoz,

 4        Case No. 2:20-cr-00176 WBS, scheduled to begin on August 24, 2021. A significant portion of

 5        defense counsel’s time during the month of August will be devoted to trial preparation and trial.

 6               b)      Counsel for defendant believes that failure to grant the above-requested

 7        continuance would deny him the reasonable time necessary for effective preparation, taking into

 8        account the exercise of due diligence.

 9               c)      The government does not object to the continuance.

10               d)      Based on the above-stated findings, the ends of justice served by continuing the

11        case as requested outweigh the interest of the public and the defendant in a trial within the

12        original date prescribed by the Speedy Trial Act.

13               e)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

14        et seq., within which trial must commence, the time period of July 29, 2021 to September 16,

15        2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

16        T4] because it results from a continuance granted by the Court at defendant’s request on the basis

17        of the Court’s finding that the ends of justice served by taking such action outweigh the best

18        interest of the public and the defendant in a speedy trial.

19                THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME              2
     PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00203-TLN Document 23 Filed 07/27/21 Page 3 of 3


 1          3.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5
     Dated: July 26, 2021                          PHILLIP A. TALBERT
 6                                                 Acting United States Attorney
 7
                                                     /s/ SHELLEY D. WEGER
 8                                                   SHELLEY D. WEGER
                                                     Assistant United States Attorney
 9

10
     Dated: July 26, 2021                            /s/ TIMOTHY ZINDEL
11                                                   TIMOTHY ZINDEL
12                                                   Counsel for Defendant
                                                     KRISTEN CANAPARY
13

14

15
                                            FINDINGS AND ORDER
16
            IT IS SO FOUND AND ORDERED this 26th day of July, 2021.
17

18

19

20
                                                         Troy L. Nunley
21                                                       United States District Judge

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               3
      PERIODS UNDER SPEEDY TRIAL ACT
